This appeal is by the state of Alabama and is predicated upon adverse rulings of the trial court wherein the court held to be unconstitutional and void several statutory provisions upon which this prosecution was based. We deem it unnecessary to here consider these questions, they having become "moot" since the taking of this appeal by the state. The Legislature, by the enactment of subsequent statutes, fully cured the defects which were held to exist by the trial court.
By consent of the parties and upon motion of the Attorney General representing the state, this appeal is dismissed.
Appeal dismissed upon motion of state. *Page 273